TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-05-00788-CV



                                   Rosa Nichols, Appellant

                                                  v.

                            Texas State Auditor’s Office, Appellee




            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
           NO. 264,422, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellant Rosa Nichols and appellee Texas State Auditor’s Office no longer wish to

pursue this appeal and have filed a joint motion to dismiss this appeal. We grant the motion and

dismiss the appeal. Tex. R. App. P. 42.1(a)(1).




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Justices B. A. Smith, Pemberton and Waldrop

Dismissed on Joint Motion

Filed: August 9, 2006